DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 1, “surgical drill bit cutting tool” should be changed to --surgical drill bit type cutting tool-- to stay consistent with the other claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are a few spots within the claims that make the metes and bounds unclear.
In claim 1, lines 4-6 defining the retainer the phrase “for this purpose” is not entirely clear. It seems it is relating back to the retaining and holding the shank purpose, but the structure of this part of the claim could be clearer. A possible solution might be:
“a retainer located at a first end of the shank comprising a flat and a peripheral groove for operably retaining and holding the shank in rotation;”
Claim 1, line 11, “that part of the active portion adjacent to the shank” lacks antecedent basis.
Claim 4 requires at least two chip areas, but in claim 1 there has already been established four chip areas.
Claim 5, “wherein the cutting lips of a part of the active portion surrounded by the ring” does not quite make sense. In claim 1, “a ring surrounding a part of the active portion” has established a particular portion/part of the active portion, but it is unclear if the part in claim 5 is referring to a new portion or is the same portion established in claim 1. If they are different portions/parts of the active portion, then it may be helpful to establish them as “a first part” and “a second part”, otherwise claim 5 could just say “the part” and it would be clear as to which part it is referring to.
Claim 5 also states “an inner surface of the ring” which was previously established in claim 1, so it could be --the inner surface of the ring--. But maybe Applicant means to define different portions of the inner surface of the ring with this claim. If so, it would be clearer to use first and second portions of the inner surface of the ring to clear up any confusions between the two.
Claim 6, “the one or more chip areas” lacks antecedent basis. Also, this brings about the same issues as claim 4.
Claim 6 references “on a part of the active portion” which brings about similar issues in the wording as claim 5. From the wording it is unclear if these are different “parts” or the same part each time.

Allowable Subject Matter
The claims are allowable over the prior art. The key claimed structure is the shape of the ring in relation to the active portion of the cutting tool. The last 7 lines of claim 1 disclose the concave groove and the frustoconical shape that allow the fluid to flow as desired. The prior art teaches drill bits with annular stops/rings, see for example Sutter (US 5078605 Fig. 6). However, as can be seen, there ring 131 does not have the features required by the claim. The ring of Sutter closes off the channels between the ring and the drill bit, even though Sutter does have fluid flow. Huwais (US 2018/0161124) teaches a more open style stop ring (Figs. 6 and 7) but Huwais does not teach all the limitations such as how the ring surrounds and engages with the active part (i.e. drill bit)  while including the structure of the inner surface of the ring required by the last 7 lines of claim 1. It would not have been obvious to modify any of the prior art to come up with the features required by claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775